
	

113 HR 1125 IH: Veterinary Medicine Loan Repayment Program Enhancement Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1125
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Schrader
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an exclusion for assistance provided to participants in certain veterinary
		  student loan repayment or forgiveness programs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterinary Medicine Loan Repayment
			 Program Enhancement Act.
		2.Exclusion for
			 assistance provided to participants in certain veterinary student loan
			 repayment or forgiveness programs
			(a)In
			 generalParagraph (4) of
			 section 108(f) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 or after such Act,,
				(2)by striking the
			 period at the end and inserting , under section 1415A of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3151a), or under any other State loan repayment or loan forgiveness program
			 that is intended to provide for increased access to veterinary services in such
			 State., and
				(3)by striking
			 state in the heading and inserting
			 other.
				(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received by an individual in taxable years beginning after December 31,
			 2012.
			
